Name: Regulation (EEC) No 2044/75 of the Commission of 25 July 1975 on special detailed rules for the application of the system of import and export licences and the advance fixing of refunds in respect of milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11.8.75 Official Journal of the European Communities No L 213/15 REGULATION (EEC) No 2044/75 OF THE COMMISSION of 25 July 1975 on special detailed rules for the application of the system of import and export licences and the advance fixing of refunds in respect of milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Whereas this Regulation should comprise those provisions peculiar to milk and milk products which are necessary for the application of the system of licences and certificates in this sector ; Whereas such provisions either supplement or derogate from the provisions of Commission Regu ­ lation (EEC) No 193/75 (7 ) of 17 January 1975 on common detailed rules for the application of the system of import and export licences and advance fixing for agricultural products ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 804/ 68 ( 1 ) of 27 June 1968 on the common organization of the markets in milk and milk products , as last amended by Regulation (EEC) No 740/75 (2), and in particular Articles 13 (3 ) and 17 (4) thereof ; Whereas special detailed rules for the application of the system of import and export licences established in respect of milk and milk products were laid down by Commission Regulation (EEC) No 2637/70 (3 ) of 23 December 1970 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products, as last amended by Regulation (EEC) No 1807/75 (4 ), and by Regulation (EEC) No 2500/73 (5 ) of 13 September 1973 on the advance fixing of refunds and the period of validity of export licences for milk and milk products, as last amended by Regulation (EEC) No 1435/75 ( 6 ); HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down :  special detailed rules for the application of the system of import and export licences established by Article 13 of Regulation (EEC) No 804/68,  special detailed rules for the advance fixing of refunds . Whereas Regulation (EEC) No 2637/70 also lays down special detailed rules for the application of the system of import and export licences and advance fixing certificates established for other products ; whereas that Regulation has been amended many times and experience has shown that its composite nature can make it difficult to administer ; whereas, therefore, in the interests of clarity and sound administration, the legislation applicable to each sector should be consolidated and published in the form of a separate Regulation ; Article 2 1 . For the products specified in Article 1 of Regu ­ lation (EEC) No 804/68 , with the exception of those listed in Annex I of this Regulation exported to the destinations therein specified, the refund shall be fixed in advance on request . 2 . All exports from the Community of products as specified in Article 1 of Regulation (EEC) No(!) OJ No L 148 , 28 . 6. 1968 , p. 13 . ( 2 ) OJ No L 74, 22. 3 . 1975 , p. 1 . (3 ) OJ No L 283 , 29 . 12 . 1970, p . 15 , (4 ) OJ No L 184, 15 . 7. 1975, p . 33 . (6) OJ No L 258 , 14 . 9 . 1973 , p . 1 . ( 8 ) OJ No L 142, 4 . 6. 1975, p . 9 . ( 7 ) OJ No L 25 , 31 . 1 . 1975 , p. 10 . No L 213/16 Official Journal of the European Communities 11.8.75 Article 5 1 . Where the refund for a product may be fixed in advance in respect of certain destinations only, the name or names of the country or countries of destination shall be entered in section 13 of the application for a certificate and of the certificate. 804/68 for which a refund is fixed in advance shall be subject to production of an export certificate . Article 3 1 . With regard to products falling within subheading 04.02 B of the Common Customs Tariff, the export certificate may, at the request of the applicant, be issued either :  in respect of one only of the two components referred to in Article 2 ( 1 ) of Regulation (EEC) No 1098/68 , or  in respect of both these components. 2. Where the first indent of paragraph 1 is applied, there shall be entered in section 12 of the application for a certificate and of the certificate itself one of the following forms of words as appropriate : 'Advance fixing in respect of milk component only' The issue of a certificate shall make it obligatory to export to the country or countries concerned. 2. Further, where advance fixing, whether for all destinations or for certain destinations only, is re ­ stricted to products covered by part only of a subheading of the Common Customs Tariff, the description of the product as set out in that part shall be entered in section 12 of the application for a cer ­ tificate and of the certificate. The certificate shall be valid only for the product so described. 'ForudfastsÃ ¦ttelse begrÃ ¦nset af elementet mÃ ¦lk' 'Vorausfestsetzung beschrÃ ¤nkt auf den Teilbetrag fÃ ¼r Milch' 'fixation Ã l'avance Ã l'Ã ©lÃ ©ment lait' 'fissazione in anticipo limitata all'elemento latte' 3 . Where the period of validity of a certificate as indicated in Annex II relates to part only of a sub ­ heading of the Common Customs Tariff, the descrip ­ tion of the product as set out in the said Annex II in respect of that part shall be entered in section 12 of the application for a certificate and of the certificate. The certificate shall be valid only for the product so described. 'Voorfixatie beperkt tot het element melk' or : 'Advance fixing in respect of sugar component only' 'ForudfastsÃ ¦ttelse begrÃ ¦nset af elementet sukker' 'Vorausfestsetzung beschrÃ ¤nkt auf den Teilbetrag fÃ ¼r Zucker' 4. If for a given product there is prescribed in Annex II a compulsory destination and the certificate issued for that product does not indicate such destination, then, subject to the provisions of Article 2 ( 1 ), the trader concerned shall be obliged to export to a destination other than the compulsory destination. 'fixation Ã l'avance limitÃ ©e Ã l'Ã ©lement sucre' 'fissazione in anticipo limitata all'elemento zucchero' 'Voorfixatie beperkt tot het element suikÃ ©r' Article 6 In the case of exports in connection with an invitation to tender opened in a non-member country or by the armed forces referred to in Article 10 ( 1 ), the export certificate shall be valid from its day of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 until the date by which the obligations under the contract in question must be fulfilled. Article 4 1 . An import licence shall be valid from its day of issue within the meaning of Article 9 ( 1 ) of Regu ­ lation (EEC) No 193/75 until the end of the second month following that of issue. 2. Where the refund is fixed in advance, the export certificate shall be valid from its day of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 until the expiry of the period fixed in Annex II for the product in question. However, in particular cases a special period of validity may be fixed. However, the period of validity may in no case exceed that prescribed in Annex III. 11 . 8 . 75 Official Journal of the European Communities No L 213/17 The two subheadings indicated on the application shall also be indicated on the licence itself. Article 10 1 . Where the conditions of an invitation to tender issued by armed forces stationed in the territory of a Member State but not coming under its flag fix only approximately the quantity of milk or milk products to be supplied, since the quantity that will in fact be supplied can be determined only at the end of the delivery period provided for in the invitation to tender, the certificate shall be issued for the quantity (to be known as the 'target quantity') fixed approximately under the terms of the invitation to tender. In such cases, one of the following endorsements shall be entered in section 12 of the application for the certificate and of the certificate itself : 'Target quantity' Article 7 1 . In the case of products as specified in Annex IV a certificate issued in accordance with Article 4 (2) shall at the request of the trader be extended by the issuing agency if during its period of validity he furnishes proof that he is bound by contract to export a certain quantity of the product in question in instalments spread over a period extending beyond the expiry of that period of validity. 2. Extension of the period of validity may be granted only in respect of the country of destination specified in the contract referred to in paragraph 1 and for the period prescribed in Annex IV. Such extension shall be limited to the quantity of product covered by the said contract. Subject as provided in Article 20 of Regulation (EEC) No 193/75 , each certificate may be extended in respect of one contract only and of one country of destination only. 3 . Any extension of a certificate under this Article shall be indicated by means of an endorsement stamped by the issuing agency on the certificate and on any extracts therefrom. The particulars on the certificate shall be altered as necessary so as to indicate the new period of validity and the country of compulsory destination. 4. No transfer as provided for in Article 3 of Regulation (EEC) No 193/75 may be effected in respect of a certificate extended pursuant to this Article. 'anslÃ ¥et mÃ ¦ngde' 'Richtmenge' 'quantite indicative' 'quantitÃ indicativa' 'geschatte hoeveeldheid' Article 8 Where application for a certificate in respect of any product as specified in Article 1 of Regulation (EEC) No 804/68 is made in connection with an invitation to tender opened in a non-member importer country or by the armed forces referred to in Article 10 ( 1 ), the second and third subparagraphs of Article 19 (2) of Regulation (EEC) No 193/75 shall not apply. The certificate may be used only for an amount not exceeding that quantity. The obligation to export shall be fulfilled when the quantity (to be known as the 'definitive quantity') fixed for supply by the agency inviting tenders has been exported. The parties concerned shall submit the relevant evidence to the agency which issued the certificate. 2 . Section 13 of the application for the certificate and of the certificate itself shall state the destination. The issue of the certificate shall make it obligatory to export to that destination . 3 . In cases where the quantity for export proves greater than the target quantity, the agency which issued the certificate shall at the request of the party concerned issue one or more supplementary certificates . The supplementary certificate shall contain the same details as the original certificate, except with regard to the quantity and the date of issue. In addition, section 2 shall contain one of the following endorsements : Article 9 For products falling within subheadings of the Common Customs Tariff defined by reference to the unit of account, the applicant may, in his application for an import licence, indicate two subheadings defined by reference to the same value. No L 213/18 Official Journal of the European Communities 11.8.75 'Supplementary certificate' 'ekstra licens' 'Zusatzlizenz'  0.50 unit of account for products falling within subheading 04.01 B of the Common Customs Tariff,  2.00 units of account for products falling within heading 04.04 of the Common Customs Tariff,  3.00 units of account for products falling within heading 04.03 of the Common Customs Tariff,  1.00 unit of account for other products . 'certificat complÃ ©mentaire' 'titolo complementare' 'Aanvullend certificaat' Article 12 1 . Article 1 , in so far as it concerns milk and milk products, and Articles 34 to 37 of Regulation (EEC) No 2637/70 are hereby repealed . 2. Regulation (EEC) No 2500/73 is repealed in its entirety. 3 . All references in Community instruments to one of the abovementioned Articles of Regulation (EEC) No 2637/70 shall be treated as references to the corresponding Article of this Regulation . 4. Where the definitive quantity is less than the target quantity as indicated in the original certificate and in any supplementary certificate or certificates , the security corresponding to the balance shall be released. 5 . The provisions of the first subparagraph of Article 18 (2 ) of Regulation (EEC) No 193/75 shall not apply to certificates issued in accordance with this Article. Article 11 1 . The amount of the security in respect of import licences for the products specified in Article 1 of Regulation (EEC) No 804/68 shall be 0.50 unit of account per 100 kilogrammes net. 2 . The amount of the security in respect of export certificates for the products specified in Article 1 of Regulation (EEC) No 804/68 shall, per 100 kg net, be as follows :  0.25 unit of account for products falling within subheading 04.01 A of the Common Customs Tariff, Article 13 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply with effect from 1 September 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1975 . For the Commission P. J. LARDINOIS Member of the Commission 11 . 8 . 75 Official Journal of the European Communities No L 213/19 ANNEX I List of products and destinations for which advance fixing of the refund is excluded CCT heading No Description Destination 04.04 Zone D ex 04.04 E I b) 5 Butterkase, Edam, Fontal , Fontina , Gouda, Italico , Mimolette, Saint-Paulin , Tilsit and other cheeses of a water content calculated by weight of the non-fatty matter exceeding 52% but not exceeding 67 % Liechtenstein Switzerland ANNEX 11 Period of validity of export certificates Period of validity CCT heading No Description Compulsory destination (*) ( a) 90 days 04.02 A II b) 1 ex 04.02 A II b) 2 Milk and cream, in powder or granules , other than in immediate packings of a net capacity of 2-5 kg (x ) or less and of a fat content, by weight, not exceeding 11% (2 ) (b ) Until the end of the second month follow ­ ing the month of issue. ex 04.04 Cheeses exported to zone E Zone E (c) Until the end of the eleventh month fol ­ lowing «~the month of issue. ex 04.01 A Milk and cream , fresh , not concentrated or sweetened of a fat content, by weight, not exceeding 6 % , exported to a destination other than countries near the Com ­ munity (3) Destinations other than countries near the Com ­ munity^) (d) Until the end of the fifth month following the month of issue. The other products listed in Article 1 of Regulation (EEC) No 804/68  (*) See Article 5 (4). However, where Annex I excludes advance fixing for certain products and destinations, the issue of a certificate for such products shall make it obligatory to export to a destination other than those indicated in Annex I. (2 ) See Article 5 (3). (3) The following destinations are considered countries near the Community for the purposes of this Regulation : Zone D, Austria, Liechtenstein, Switzer ­ land, Yugoslavia, and the destinations referred to in Article 3 of Regulation (EEC) No 192/75 . No L 213/20 Official Journal of the European Communities 11.8.75 ANNEX III Maximum peroid of validity of export certificates issued in cnnnection with an invitation to tender Maximum period of validity Description of product(CCT heading No) Comments (a) Until the end of the twelfth month follow ­ ing the month of issue All the products specified in Article 1 of Regulation (EEC) No 804/68 Excluding the exports co ­ vered by (b) (b) Until the end of the eighteenth month fol ­ lowing the month of issue Any product as specified in Article 1 of Regulation (EEC) No 804/68 exported in connection with an invi ­ tation to tender issued by the armed forces (Article 10 ( 1 ) of the present Regulation) ANNEX IV List of products in respect of which the period of validity of an export certificate can be extended CCT heading No Description Period of extension 04.02 A II b) 1 ex 04.02 A II b) 2 Milk and cream , in powder or granules, other than in immediate packings of a net capacity of 2*5 kg or less and of a fat content, by weight, not exceeding 11 % Until the end of the twelfth month following the month of issue (*) Until the end of the twelfth month following the month of issue (*) (M This period of extension does not apply to certificates the period of validity of which has already been extended .